With lingering doubts I concur but I am unable to agree that this case is stronger than the case of Utah Fuel Co. v.Industrial Commission, 102 Utah 26, 126 P.2d 1070. In the instant case there was a deep bronchial cough existing for two weeks before the accident with typical expectorations. In the Utah Fuel case every symptom started with the blow. The progression toward disability or death could definitely be ascertained as beginning with the accident. In the instant case, the deceased worked for three weeks after the accident at heavy work before he quit. To say that a case in which is was very difficult to tell from the evidence whether the progression from the bronchial cough through to the death would have happened despite the accident is stronger than one where the beginning of the progression can be definitely traced to the accident seems, to put it mildly, inaccurate. I fear it will not aid in evaluating the comparative force of fact situations. In fact, I consider this case distinctly a borderline case. Certainly the evidence as to a lung or plueral injury rises very little above mere conjecture. The evidence that there was a distinct change of symptoms or in the state of the patient from and beginning with the accident is attenuated to the point of disappearance. I concur only because the Commission should be upheld in cases where there is doubt as to whether the burden of proof has been sustained. Salt Lake City v. Industrial Commission, 104 Utah 436,140 P.2d 644. Especially in those cases where nature, working internally and unseen, *Page 469 
and beyond the ability of experts with all the aids of science to discern the channels in which the progression of the chain of cause and effect operates are we compelled, where an employee does suffer an injury which may have the effect of aggravating or starting a chain ending in disability or death, give the applicant the benefit of the doubt.